Media Contact:Gary Mickelson, 479-290-6111 Investor Contact:Ruth Ann Wisener, 479-290-4235 TYSON REPORTS FIRST QUARTER FISCAL 2010 RESULTS ● 1st quarter 2010 Net EPS was $0.42, a record for a first fiscal quarter, as compared to $(0.27) last year ● All operating segments were profitable, with three above their normalized ranges: ● Chicken operating income $78 million, or 3.2% of sales ● Beef operating income $119 million, or 4.4% of sales ● Pork operating income $62 million, or 7.6% of sales ● Prepared Foods operating income $55 million, or 7.7% of sales ● Total debt, net of cash and restricted cash, was $1.9 billion, down $400 million from the end of fiscal 2009 ● Operations generated almost $550 million in cash flows in first quarter 2010 Springdale, Arkansas – February 5, 2010 – Tyson Foods, Inc. (NYSE: TSN), today reported the following results: (in millions, except per share data) First Quarter Sales $ $ Operating Income (Loss) ) Income (Loss) from Continuing Operations ) Income from Discontinued Operation - 6 Net Income (Loss) ) Less: Net Loss Attributable to Noncontrolling Interest (1
